EX – 10.7

 

--------------------------------------------------------------------------------

 

SENIOR DISCOUNT WARRANT AGREEMENT

 

Dated as of

 

December 12, 2003

 

between

 

DDI CORP.

 

and

 

Mellon Investor Services LLC

 

as the Warrant Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1. Defined Terms

   1     

SECTION 1.1. Definitions

   1     

SECTION 1.2. Other Definitions

   5     

SECTION 1.3. Rules of Construction

   5

ARTICLE 2. Warrant Certificates

   6     

SECTION 2.1. Issuance and Dating; Terms of Warrants

   6     

SECTION 2.2. Execution and Countersignature

   6     

SECTION 2.3. Certificate Register

   7     

SECTION 2.4. Transfer and Exchange

   7     

SECTION 2.5. Legends

   8     

SECTION 2.6. Replacement Certificates

   9     

SECTION 2.7. Temporary Certificates

   9     

SECTION 2.8. Cancellation

   9

ARTICLE 3. Exercise Terms

   9     

SECTION 3.1. Exercise Price

   9     

SECTION 3.2. Exercise Periods

   10     

SECTION 3.3. Expiration

   10     

SECTION 3.4. Manner of Exercise

   10     

SECTION 3.5. Issuance of Warrant Shares

   11     

SECTION 3.6. Fractional Warrant Shares

   11     

SECTION 3.7. Reservation of Warrant Shares

   11     

SECTION 3.8. Compliance with Law

   11

ARTICLE 4. Release of Warrants from Escrow

   12

 

 

i



--------------------------------------------------------------------------------

    

SECTION 4.1. Terms of Release

   12     

SECTION 4.2. Release to Holders

   12     

SECTION 4.3. Release to the Company

   12     

SECTION 4.4. Deadlock

   12     

SECTION 4.5. Release Procedures

   13

ARTICLE 5. Antidilution Provisions

   13     

SECTION 5.1. Changes in Common Stock

   13     

SECTION 5.2. Cash Dividends and Other Distributions.

   13     

SECTION 5.3. Rights Issue

   14     

SECTION 5.4. Issuance of Additional Shares of Common Stock.

   15     

SECTION 5.5. Combination; Liquidation.

   15     

SECTION 5.6. Tender Offers; Exchange Offers

   16     

SECTION 5.7. Other Events

   17     

SECTION 5.8. Current Market Value

   17     

SECTION 5.9. Superseding Adjustment

   18     

SECTION 5.10. Minimum Adjustment

   18     

SECTION 5.11. Notice of Adjustment

   18     

SECTION 5.12. No Adjustment Under Certain Circumstances.

   19     

SECTION 5.13. Notice of Certain Transactions

   19     

SECTION 5.14. Adjustment to Warrant Certificate.

   20     

SECTION 5.15. Adjustment of Per Share Warrant Price.

   20

ARTICLE 6. Rights of Holders

   20     

SECTION 6.1. Registration Rights

   20     

SECTION 6.2. No Voting Rights; Limitations of Liability.

   20     

SECTION 6.3. Convertible Securities.

   20

 

 

ii



--------------------------------------------------------------------------------

ARTICLE 7. Warrant Agent

   21     

SECTION 7.1. Appointment of Warrant Agent

   21     

SECTION 7.2. Rights and Duties of Warrant Agent

   21     

SECTION 7.3. Individual Rights of Warrant Agent

   23     

SECTION 7.4. Warrant Agent’s Disclaimer

   23     

SECTION 7.5. Compensation and Indemnity

   23     

SECTION 7.6. Successor Warrant Agent.

   24

ARTICLE 8. Miscellaneous

   25     

SECTION 8.1. Reports

   25     

SECTION 8.2. Persons Benefiting

   25     

SECTION 8.3. Amendment

   25     

SECTION 8.4. Notices

   26     

SECTION 8.5. Business Days.

   27     

SECTION 8.6. Governing Law

   27     

SECTION 8.7. Successors

   27     

SECTION 8.8. Counterparts

   27     

SECTION 8.9. Table of Contents

   27     

SECTION 8.10. Severability

   27     

SECTION 8.11. Entire Agreement.

   27

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

   -   

Form of Warrant Certificate

EXHIBIT B

   -   

Form of Election to Purchase Warrant Certificates

EXHIBIT C

   -   

Form of Assignment

EXHIBIT D

   -   

Schedule of Fees

ANNEX A

   -   

Release Certificate

 

 

iv



--------------------------------------------------------------------------------

SENIOR DISCOUNT WARRANT AGREEMENT, dated as of December     , 2003 (this
“Agreement”), between DDi Corp., a Delaware corporation (the “Company”); and
Mellon Investor Services LLC, a New Jersey limited liability company, as Warrant
Agent (in such capacity, the “Warrant Agent”).

 

W I T N E S S E T H :

 

WHEREAS, it is a condition to the effectiveness of the Debtors’ Modified First
Amended Joint Plan of Reorganization, dated as of December     , 2003 (as may be
further amended, the “Plan”) of the Company, DDi Capital Corp. (“DDi Capital”),
Dynamic Details, Incorporated, and Dynamic Details, Incorporated, Silicon
Valley, as confirmed by Order of the United States Bankruptcy Court for the
Southern District of New York entered December 2, 2003 (the “Confirmation
Order”) that the Company execute and deliver (i) this Senior Discount Warrant
Agreement, (ii) the Senior Discount Warrant Escrow Agreement, dated the date
hereof (the “Warrant Escrow Agreement”), between the Company and Mellon Investor
Services LLC, as Warrant Escrow Agent (in such capacity, the “Warrant Escrow
Agent”), and that the Company deposit with the Warrant Escrow Agent thereunder
warrants (the “Warrants” or “SDN Warrants”) to purchase from the Company 762,876
shares of Common Stock of the Company representing 2.5% of the Common Stock of
the Company on a Diluted Basis (as defined herein) on the Closing Date, (iii)
the Registration Rights Agreement, dated the date hereof, (the “Registration
Rights Agreement”), between the Company and the Holders, and (iv) deliver
Warrants to the holders of Senior Discount Notes in proportion to their
respective ownership;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

ARTICLE 1.

 

Defined Terms

 

SECTION 1.1. Definitions. All terms defined in the Plan shall have such defined
meanings when used herein or in any Exhibit hereto unless otherwise defined
herein or therein. As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Board” means the Board of Directors of the Company or any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

1



--------------------------------------------------------------------------------

“Cashless Exercise Ratio” means a fraction, the numerator of which is the excess
of the Current Market Value per share of Common Stock on the date of exercise
over the Exercise Price per share as of the date of exercise and the denominator
of which is the Current Market Value per share of the Common Stock on the date
of exercise.

 

“Change of Control”, with respect to the Company, shall be considered to occur
if:

 

(a) any Person or group (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended, as in effect on the Restatement
Effective Date) is or becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the total voting power of the voting stock of
the Company (provided that for the purposes of this clause, such Person shall be
deemed to beneficially own any voting stock of a Person held by any other Person
(the “parent entity”) if such person is the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the voting power of the voting
stock of such parent entity) or such Person or group has the power, directly or
indirectly, to elect a majority of the members of the board of directors of the
Company;

 

(b) there is a sale of all or substantially all of the assets of the Company to
another Person or the merger or consolidation of the Company with or into
another Person or the merger of another person with or into the Company, or if
the securities of the Company that are outstanding immediately prior to such
transaction and which represent 100% of the aggregate voting power of the voting
stock of the Company are changed into or exchanged for cash, securities, or
property, unless pursuant to such transaction such securities are changed into
or exchanged for, in addition to any other consideration, securities of the
surviving person or transferee that represent, immediately after such
transaction, a majority of the aggregate voting power of the voting stock of the
surviving person or transferee; or

 

(c) the Company is dissolved or liquidated.

 

“Closing Date” means the “Effective Date” as such term is defined in the Plan.

 

“Combination” means an event in which the Company consolidates with, merges with
or into, or sells, transfers or otherwise disposes of all or substantially all
its property, assets or business to another Person, and shall include, without
duplication, a Change of Control with respect to the Company.

 

“Common Stock” means the new common stock, $0.001 par value, of the Company
together with any other equity securities that may be issued by the Company in
substitution therefor.

 

“Convertible Securities” means (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of December 12, 2003, among Dynamic Details, Incorporated, DDi Capital Corp.
and the Lenders and the Administrative Agent from time to time parties thereto,
as confirmed by the Confirmation Order.

 

2



--------------------------------------------------------------------------------

“Expiration Date” means December 31, 2008.

 

“Holder” means the duly registered holder of a Warrant under the terms of this
Warrant Agreement and the Warrant Escrow Agreement.

 

“Houlihan” means Houlihan Lokey Howard & Zukin Capital, financial advisors to
the Company.

 

“Houlihan Note” means the promissory note issued on the Closing Date by the
Company to Houlihan in the amount of $500,000, which, if not paid in full by
March 31, 2004, shall be convertible into 200,945 shares of Common Stock, as
adjusted in accordance with the terms thereof.

 

“Independent Valuation Firm” means an investment banking firm of nationally
recognized standing that is, in the reasonable judgment of the Person engaging
such firm, qualified to perform the task for which it has been engaged. Such
Independent Valuation Firm shall be selected by the Company and approved by the
Majority in Interest.

 

“Majority in Interest” means such number of SDN Warrants exercisable to purchase
an aggregate of at least 50% of the Warrant Shares.

 

“Management Incentive Plan” means the 2003 Management Equity Incentive Plan of
the Company and its Subsidiaries.

 

“Management Options” means the Tranche A and Tranche B management options issued
or issuable under the Management Incentive Plan of the Company and its
Subsidiaries.

 

“Management Securities” means the 50% of the Tranche A1 Management Options, 50%
of the Tranche A2 Management Options, 50% of the Tranche A3 Management Options
and 1,250,000 shares of Common Stock reserved for issuance under the Management
Incentive Plan.

 

“New Common Shareholders” means the former Convertible Subordinated Note Holders
receiving new Common Stock of the Company on the Closing Date.

 

“New Senior Accreting Notes” means the new 16% Senior Accreting Notes due 2009
of the Company to be issued on the Closing Date.

 

“New Senior Accreting Note Holders” means the holders of the New Senior
Accreting Notes.

 

“Officer” means the Chairman of the Board, the President, any Vice President,
the Chief Financial Officer or the Treasurer of the Company.

 

3



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Registration Rights Agreement” means the New Common Stock Registration Rights
Agreement, dated as of the date hereof, among the Company and the New Senior
Accreting Note Holders.

 

“Release Certificate” means a certificate, substantially in the form attached
hereto as Annex A, jointly executed and delivered by Holders of a Majority in
Interest and an authorized representative of the Company to the Warrant Escrow
Agent in order to obtain release from escrow of some or all of the Warrants
under the procedures described herein in Sections 4.2 or 4.3, as applicable.

 

“Release Date” means the first Business Day following December 12, 2005, the
date which is two years after the Closing Date.

 

“SEC” means the Securities and Exchange Commission (or any successor thereto).

 

“SDN Indebtedness” means all principal, interest and expenses payable pursuant
to the New Senior Accreting Notes.

 

“Secured Lender Warrants” means the warrants of the Company issued on the
Closing Date to the Secured Lenders.

 

“Secured Lenders” means the lenders party to the Credit Agreement and
restructuring and exchanging Commitments pursuant to the Credit Agreement on the
Closing Date and the permitted assignees and transferees of their rights
hereunder and under the Credit Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Voting Stock” of a corporation means all classes of capital stock of such
corporation then outstanding and normally entitled to vote in the election of
directors.

 

“Warrant Certificates” means the certificates evidencing the Warrants to be
delivered pursuant to this Agreement, substantially in the form of Exhibit A
hereto.

 

“Warrant Shares” means the shares of Common Stock of the Company to be issued
and received, or issued and received, as the case may be, upon exercise of the
Warrants.

 

4



--------------------------------------------------------------------------------

SECTION 1.2. Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in
Section


--------------------------------------------------------------------------------

“Agreement”

   Preamble

“Cashless Exercise”

   3.4

“Certificate Register”

   2.3

“Company”

   Preamble

“Confirmation Order”

   Recitals

“Current Market Value”

   5.8

“Deadlock Period”

   4.4

“Diluted Basis”

   2.1(b)

“Exercise Date”

   3.5

“Exercise Price”

   3.1

“Fair Value”

   5.2

“Plan”

   Recitals

“Purchased Shares”

   5.6

“Registrar”

   3.7

“Registration Rights Agreement”

   Recitals

“Retirement Release”

   4.3

“SDN Warrants”

   Recitals

“Successor Company”

   5.4(a)

“Time of Determination”

   5.8

“Transfer Agent”

   3.5

“Warrant Agent”

   Preamble

“Warrant Escrow Agent”

   Recitals

“Warrant Escrow Agreement”

   Recitals

“Warrants”

   Recitals

 

SECTION 1.3. Rules of Construction. Unless the text otherwise requires:

 

(a) a term has the meaning assigned to it;

 

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles as in effect from time
to time;

 

(c) “or” is not exclusive;

 

(d) “including” means including, without limitation; and

 

(e) words in the singular include the plural and words in the plural include the
singular.

 

5



--------------------------------------------------------------------------------

ARTICLE 2.

 

Warrant Certificates

 

SECTION 2.1. Issuance and Dating; Terms of Warrants. (a) The Warrants shall be
initially issued on the Closing Date (the Company shall promptly notify the
Warrant Agent of such date and until then, the Warrant Agent shall not be deemed
to have knowledge of such date) and shall be deposited with the Warrant Escrow
Agent pursuant to the terms of the Warrant Escrow Agreement. The Warrant
Certificates will be issued in registered form as definitive Warrant
Certificates, substantially in the form of Exhibit A, which is hereby
incorporated in and expressly made a part of this Agreement. The Warrant
Certificates may have notations, legends or endorsements required by law, stock
exchange rule, agreements to which the Company is subject, if any, or usage
(provided that any such notation, legend or endorsement is in a form acceptable
to the Company and does not affect the rights, immunities, duties or liabilities
of the Warrant Agent) and shall bear the legend required by Section 2.5. Each
Warrant shall be dated the date of its countersignature. The terms of the
Warrants set forth in Exhibit A are part of the terms of this Agreement.

 

(b) Each Warrant shall, when the Warrant Certificate or Certificates therefor
are countersigned by the Warrant Agent, entitle the Holder(s) thereof, subject
to and upon compliance with the provisions of this Agreement, to purchase one
(1) share of Common Stock, which number of shares of Common Stock, in the
aggregate for all Warrants, shall be equal to 762,876, which is equal to two and
one half percent (2.5%) of the sum of (i) the number of shares of Common Stock
outstanding as of the close of business on the Closing Date and (ii) without
duplication, the number of additional shares of Common Stock not then
outstanding, which are issuable upon exercise of the Secured Lender Warrants,
the Warrants and the Management Securities (“Diluted Basis”). The number of
Warrant Shares issuable upon exercise of a Warrant shall be subject to
adjustment from time to time as set forth in Article 5 hereof.

 

SECTION 2.2. Execution and Countersignature. (a) With respect to the Warrants to
be issued on the Closing Date (the Company shall promptly notify the Warrant
Agent of such date and until then, the Warrant Agent shall not be deemed to have
knowledge of such date), one or more Warrant Certificates as specified by the
Warrant Agent representing the Warrants shall be executed in blank on behalf of
the Company by manual or facsimile signature by one Officer and attested by its
Secretary or an Assistant Secretary under its corporate seal which may be
impressed, affixed, imprinted or reproduced on such Warrant Certificates or may
be in facsimile form. The Warrant Agent is hereby instructed and authorized to
countersign such Warrant Certificate(s) by manual or facsimile signature, and
such Warrant Certificate(s) shall be delivered in accordance with Section 2.1
hereof.

 

(b) With respect to all other Warrants, the Warrant Certificates therefor shall
be executed on behalf of the Company by one Officer and attested by its
Secretary or an Assistant Secretary under its corporate seal. Such signature may
be manual or facsimile signature. The Company’s seal shall be impressed,
affixed, imprinted or reproduced on the Warrant Certificates and may be in
facsimile form. If an Officer whose signature is on a Warrant Certificate no
longer holds that office at the time the Warrant Agent countersigns the Warrant

 

6



--------------------------------------------------------------------------------

Certificate, the Warrant Certificate shall be valid nevertheless. A Warrant
Certificate shall not be valid until an authorized signatory of the Warrant
Agent manually countersigns the Warrant Certificate. The signature shall be
conclusive evidence that the Warrant Certificate has been countersigned under
this Agreement.

 

(c) Upon written order from the Warrant Agent, the Company shall execute and
deliver to the Warrant Agent, and the Warrant Agent is hereby instructed and
authorized to countersign and deliver to the Warrant Escrow Agent, Warrant
Certificates registered in the name or names and for such number of Warrants as
shall be specified by the Warrant Agent in such order in exchange for Warrant
Certificate(s) then held by the Warrant Escrow Agent for a like number of
Warrants. To the extent the Warrant Certificate(s) delivered by the Warrant
Escrow Agent to the Warrant Agent represent a greater number of Warrants than
specified in the order from the Warrant Agent, the Company shall execute and
deliver to the Warrant Agent, and the Warrant Agent is hereby instructed and
authorized to countersign and deliver to the Warrant Escrow Agent, Warrant
Certificates in blank for such excess number of Warrants to be held in escrow by
the Warrant Escrow Agent pursuant to the Warrant Escrow Agreement.

 

(d) The Warrant Agent may appoint an agent reasonably acceptable to the Company
to countersign the Warrant Certificate. Unless limited by the terms of such
appointment, such agent may countersign the Warrant Certificate whenever the
Warrant Agent may do so. Each reference in this Agreement to countersignature by
the Warrant Agent includes countersignature by such agent. Such agent will have
the same rights as the Warrant Agent for service of notices and demands.

 

SECTION 2.3. Certificate Register. The Warrant Agent shall keep at its office
designed for such purpose a register (“Certificate Register”) of the Warrant
Certificates and of their transfer and exchange. The Certificate Register shall
show the names and addresses of the respective Holders and the date and number
of Warrants evidenced on the face of each of the Warrant Certificates. The
Company and the Warrant Agent may deem and treat the Person in whose name a
Warrant Certificate is registered as the absolute owner of such Warrant
Certificate for all purposes whatsoever and neither the Company nor the Warrant
Agent shall be affected by notice to the contrary.

 

SECTION 2.4. Transfer and Exchange. (a) When Warrants are presented to the
Warrant Agent with a written request to register the transfer of such Warrants
or to exchange such Warrants for an equal number of Warrants of other authorized
denominations, the Warrant Agent shall register the transfer or make the
exchange as requested if it is instructed by the Company to do so in writing and
its reasonable requirements for such transaction are met, including for instance
delivery of an Assignment in the form of Exhibit C hereto.

 

(b) (i) To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent is hereby instructed and authorized to countersign
Warrant Certificates as required pursuant to the provisions of this Section 2.4.

 

(ii) All Warrant Certificates issued upon any registration of transfer or
exchange of Warrants shall be valid obligations of the Company, entitled to the
same benefits under this Agreement as the Warrant Certificates surrendered upon
such registration of transfer or exchange.

 

7



--------------------------------------------------------------------------------

(iii) Prior to due presentment for registration of transfer of any Warrant, the
Warrant Agent and the Company may deem and treat the Person in whose name any
Warrant is registered as the absolute owner of such Warrant and neither the
Warrant Agent nor the Company shall be affected by notice to the contrary.

 

(iv) No service charge shall be made to a Holder for any registration of
transfer or exchange upon surrender of any Warrant Certificate at the office of
the Warrant Agent maintained for that purpose. However, the Company may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Warrant Certificates. The Warrant Agent shall have no duty or obligation to take
any action under any Section of this Agreement which requires the payment by a
Holder of applicable taxes and governmental charges which are due and payable
unless and until the Warrant Agent is satisfied that all such taxes and/or
charges have been paid.

 

(c) Prior to the Release Date, no Holder may sell or transfer Warrants except to
a Person who is (i) an Affiliate of such Holder or (ii) is, or will become
concurrently with such transfer, a transferee of such Holder’s Senior Accreting
Note.

 

SECTION 2.5. Legends. Each Warrant Certificate evidencing the Warrants (and all
Warrant Certificates issued in exchange therefor or substitution thereof) and
each certificate representing the Warrant Shares shall bear a legend in
substantially the following form:

 

“THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
ISSUED PURSUANT TO THE JOINT PLAN OF REORGANIZATION (THE “PLAN”) OF DDI CAPITAL
CORP. AND DDI CORP. (THE “DEBTORS”) IN THE CASE OF THE DEBTORS FILED IN THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“BANKRUPTCY COURT”), CASE NO. 03-15261 (SMB) (JOINTLY ADMINISTERED). THE PLAN
HAS BEEN CONFIRMED BY THE BANKRUPTCY COURT AND THIS WARRANT AND ANY WARRANT
SHARE ISSUABLE UPON EXERCISE HEREOF AND ANY INTEREST THEREIN IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND ANY STATE AND LOCAL SECURITIES LAWS AND IS FREELY TRANSFERABLE
PURSUANT TO SECTION 1145(A) OF THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED, AS
SET FORTH IN TITLE 11 OF THE UNITED STATES CODE, 11 U.S.C. §§101 ET SEQ.”

 

“NO WARRANTS AND NO WARRANT SHARES HELD BY AN UNDERWRITER OR AN AFFILIATE OF THE
DEBTORS MAY BE SOLD, EXCHANGED OR OTHERWISE TRANSFERRED IN VIOLATION OF THE
SECURITIES ACT OR STATE SECURITIES

 

8



--------------------------------------------------------------------------------

LAWS. ACCORDINGLY, THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF WARRANTS
AND WARRANT SHARES CONSULT THEIR OWN COUNSEL CONCERNING WHETHER THEY MAY FREELY
TRADE SUCH SECURITIES.”

 

SECTION 2.6. Replacement Certificates. If a mutilated Warrant Certificate is
surrendered to the Warrant Agent or if the Holder of a Warrant Certificate
claims that the Warrant Certificate has been lost, destroyed or wrongfully
taken, the Company shall issue and the Warrant Agent is hereby instructed and
authorized to countersign a replacement Warrant Certificate if the reasonable
requirements of the Warrant Agent and Section 8-405 of the Uniform Commercial
Code as in effect in the State of New York are met. If required by the Warrant
Agent or the Company, such Holder shall furnish an indemnity bond sufficient in
the judgment of the Company and the Warrant Agent to protect the Company and the
Warrant Agent from any loss that either of them may suffer if a Warrant
Certificate is replaced. The Company and the Warrant Agent may charge the Holder
for their expenses in replacing a Warrant Certificate. Every replacement Warrant
Certificate is an additional obligation of the Company.

 

SECTION 2.7. Temporary Certificates. Until definitive Warrant Certificates are
ready for delivery, the Company may prepare and the Warrant Agent is hereby
instructed and authorized to countersign temporary Warrant Certificates.
Temporary Warrant Certificates shall be substantially in the form of definitive
Warrant Certificates but may have variations that the Company considers
appropriate for temporary Warrant Certificates. Without unreasonable delay, the
Company shall prepare and upon receipt of written instruction from the Company,
the Warrant Agent shall countersign definitive Warrant Certificates and deliver
them in exchange for temporary Warrant Certificates.

 

SECTION 2.8. Cancellation. (a) In the event the Company shall purchase or
otherwise acquire Warrants, the Warrant Certificates in respect thereof shall
thereupon be delivered to the Warrant Agent for cancellation.

 

(b) The Warrant Agent and no one else shall cancel and destroy all Warrant
Certificates surrendered for transfer, exchange, replacement, exercise or
cancellation and deliver a certificate of such destruction to the Company unless
the Company directs the Warrant Agent to deliver canceled Warrant Certificates
to the Company. The Company may not issue new Warrant Certificates to replace
Warrant Certificates to the extent they evidence Warrants which have been
exercised or Warrants that the Company has purchased or otherwise acquired.

 

ARTICLE 3.

 

Exercise Terms

 

SECTION 3.1. Exercise Price. Each Warrant shall initially entitle the Holder
thereof, subject to adjustment pursuant to the terms of this Agreement, to
purchase one share of Common Stock for a per share exercise price of $0.001 (as
the same may be adjusted pursuant to Article 5, the “Exercise Price”).

 

9



--------------------------------------------------------------------------------

SECTION 3.2. Exercise Periods. (a) Subject to the terms and conditions set forth
herein, each Warrant shall be exercisable at any time or from time to time on or
after the Release Date; provided, however, that Warrants that are held in escrow
pursuant to the terms of the Warrant Escrow Agreement are not eligible for
exercise unless and until they are released from escrow pursuant to the terms of
the Warrant Escrow Agreement and this Agreement.

 

(b) No Warrant shall be exercisable after the Expiration Date.

 

SECTION 3.3. Expiration. A Warrant shall terminate and become void as of the
earlier of (a) the close of business on the Expiration Date and (b) the time and
date such Warrant is exercised. The Company shall give notice not less than 90
and not more than 120 days prior to the Expiration Date to the Holders (and
written notice thereof to the Warrant Agent) of all then outstanding Warrants to
the effect that the Warrants will terminate and become void as of the close of
business on the Expiration Date. The Warrants shall terminate and become void
after the Expiration Date, notwithstanding the Company’s failure to give such
notice.

 

SECTION 3.4. Manner of Exercise. Warrants may be exercised upon (a) surrender to
the Warrant Agent at its office designed for such purpose of the Warrant
Certificates, together with the form of election to purchase Common Stock on the
reverse thereof and substantially in the form attached hereto as Exhibit B duly
filled in and signed by the Holder thereof and (b) payment to the Warrant Agent,
for the account of the Company, of the Exercise Price for the number of Warrant
Shares in respect of which such Warrant is then exercised. Such payment shall be
made (i) in cash or by certified or official bank check payable to the order of
the Company or by wire transfer of funds to an account designated by the Company
for such purpose or (ii) by the surrender of a Warrant or Warrants (represented
by one or more relevant Warrant Certificates) without the payment of the
Exercise Price in cash (such surrender being evidenced by cancellation of the
number of Warrants represented by any Warrant Certificate presented in
connection with such a Cashless Exercise) in exchange for the issuance of such
number of shares of Common Stock equal to the product of (1) the number of
shares of Common Stock for which such Warrant would otherwise then be nominally
exercised if payment of the Exercise Price as of the date of exercise were being
made in cash and (2) the Cashless Exercise Ratio. An exercise of a Warrant in
accordance with the immediately preceding sentence is herein called a “Cashless
Exercise”. All provisions of this Agreement shall be applicable with respect to
an exercise of Warrant Certificates pursuant to a Cashless Exercise for less
than the full number of Warrants represented thereby. Subject to Section 3.2,
the rights represented by the Warrants shall be exercisable at the election of
the Holders thereof either in full at any time or from time to time in part, and
in the event that a Warrant Certificate is surrendered for exercise in respect
of less than all the Warrant Shares purchasable on such exercise at any time
prior to the Expiration Date, a new Warrant Certificate exercisable for the
remaining Warrant Shares will be issued. The Warrant Agent is hereby instructed
and authorized to countersign and deliver the required new Warrant Certificates,
and the Company, at the Warrant Agent’s request, shall supply the Warrant Agent
with Warrant Certificates duly signed on behalf of the Company for such purpose.
The Warrant Agent shall have no duty (i) to determine or calculate the Exercise
Price, (ii) to confirm or verify the accuracy or correctness of the Exercise
Price. The Warrant Agent’s sole duty under this paragraph is to accept the
certificates evidencing the Warrants and to take possession for the benefit of
the Company of the Exercise Price delivered to it by a Warrant Holder.

 

10



--------------------------------------------------------------------------------

SECTION 3.5. Issuance of Warrant Shares. Subject to Section 2.5, upon the
surrender of Warrant Certificates and payment of the per share Exercise Price,
as set forth in Section 3.4, the Company promptly (and in no event later than
three Business Days after the Exercise Date (as defined below)) shall issue and
cause the Warrant Agent or, if appointed, a transfer agent for the Common Stock
(“Transfer Agent”) to countersign and deliver to or upon the written order of
the Holder and in such name or names as the Holder may designate, a certificate
or certificates for the number of full Warrant Shares so purchased upon the
exercise of such Warrants or other securities or property to which it is
entitled, registered or otherwise to the Person or Persons entitled to receive
the same, together with cash as provided in Section 3.6 in respect of any
fractional Warrant Shares otherwise issuable upon such exercise. Such
certificate or certificates shall be deemed to have been issued and any Person
so designated to be named therein shall be deemed to have become a holder of
record of such Warrant Shares as of the date (the “Exercise Date”) of the
surrender of such Warrant Certificates and the payment of the per share Exercise
Price.

 

SECTION 3.6. Fractional Warrant Shares. The Company shall not be required to
issue fractional Warrant Shares on the exercise of Warrants. If more than one
Warrant shall be exercised in full at the same time by the same Holder, the
number of full Warrant Shares which shall be issuable upon such exercise shall
be computed on the basis of the aggregate number of Warrant Shares purchasable
pursuant thereto. If any fraction of a Warrant Share would, except for the
provisions of this Section 3.6, be issuable upon the exercise of any Warrant (or
specified portion thereof), the Company shall, within five (5) Business Days
after the Exercise Date, pay an amount in cash equal to the Current Market Value
for one Warrant Share on the Business Day immediately preceding the date the
Warrant is exercised multiplied by such fraction and computed to the nearest
whole cent.

 

SECTION 3.7. Reservation of Warrant Shares. The Company shall at all times
reserve and keep available for issue upon exercise of the Warrants such number
of authorized but unissued shares of Common Stock as will be sufficient to
provide for the exercise of all outstanding Warrants. The registrar for the
Common Stock (the “Registrar”) shall, at all times until the Expiration Date or
the time at which all Warrants have been exercised or cancelled, reserve such
number of authorized shares as shall be required for such purpose. The Company
will keep a copy of this Agreement on file with the Transfer Agent. All Warrant
Shares which may be issued upon exercise of Warrants shall, upon issue, be fully
paid, nonassessable, free of preemptive rights and free from all taxes, liens,
charges and security interests with respect to the issue thereof. The Company
will supply such Transfer Agent with duly executed stock certificates for such
purpose and will itself provide or otherwise make available any cash which may
be payable as provided in Section 3.6. The Company will furnish to such Transfer
Agent a copy of all notices of adjustments and certificates related thereto
transmitted to each Holder.

 

SECTION 3.8. Compliance with Law. If any shares of Common Stock required to be
reserved for purposes of exercise of Warrants require, under any other Federal
or state law or applicable governing rule or regulation of any national
securities exchange, registration with or approval of any Governmental
Authority, or listing on any such national securities exchange before such
shares may be issued upon exercise, the Company will cause such shares to be
duly registered or approved by such Governmental Authority or listed on the
relevant national securities exchange; provided that the Company shall not have
any obligation to register the Warrant Shares under the Securities Act except
pursuant to the Registration Rights Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 4.

 

Release of Warrants from Escrow

 

SECTION 4.1. Terms of Release. The Warrants created under the terms of this
Agreement shall be released from escrow under the Warrant Escrow Agreement in
whole or in part only pursuant to the procedures described below in Sections
4.2, 4.3 and 4.4.

 

SECTION 4.2. Release to Holders. As of the Release Date, unless the Warrants
were previously released pursuant to the conditions of Section 4.3, Holders of a
Majority in Interest and an authorized representative of the Company shall
present to the Warrant Agent a Release Certificate (and simultaneously deliver a
copy thereof to each Holder), substantially in the form attached as Annex A-I
hereto, setting forth the total number of Warrants to be delivered to each
Holder entitled to receive Warrants from escrow, and the Warrants shall be
released from escrow and delivered to the Holders in accordance with their
respective proportionate record ownership,.

 

SECTION 4.3. Release to the Company. In the event that on or prior to the
Release Date, the Company has repaid in full or otherwise satisfied in full the
SDN Indebtedness, Holders of a Majority in Interest and an authorized
representative of the Company shall jointly execute and deliver to the Warrant
Agent a Release Certificate (and simultaneously deliver a copy thereof to each
Holder), substantially in the form attached as Annex A-II hereto, and the
Warrants shall be released from escrow and delivered to the Company.

 

SECTION 4.4. Deadlock. In the event that the Holders of a Majority in Interest
and the Company fail to agree on whether the Company has repaid in full or
otherwise satisfied in full the SDN Indebtedness pursuant to Section 4.3, the
Holders of a Majority in Interest and the Company shall use their best efforts
to resolve such deadlock promptly but in any event no later than 7 days after
the Release Date (the “Deadlock Period”). In the event that the Holders of a
Majority in Interest and the Company are able to resolve such deadlock during
the Deadlock Period, the Company shall have up to 3 Business Days from the time
such deadlock is resolved to make any additional payments to satisfy in full the
SDN Indebtedness in order to prevent the release of the Warrants from escrow
pursuant to Section 4.2 above. However, if the Company and the Holders of a
Majority in Interest fail to resolve such deadlock during the Deadlock Period,
good faith calculation of the Holders of a Majority in Interest with respect to
whether the SDN Indebtedness has been paid off in full shall be determinative,
and both the Holders of a Majority in Interest and the Company shall jointly
execute and deliver an appropriate Release Certificate to the Warrant Agent;
provided, however, that (i) the Company shall have the option to repay any SDN
Indebtedness within three (3) Business Days after the Deadlock Period and (ii)
if the Company exercises its option to make any such repayment and it is
subsequently determined that there was a calculation error on the part of the
Holders of a Majority in Interest relating to the Company has repaid in full or
otherwise satisfied in full the SDN Indebtedness which resulted in payment by
the Company of an amount in excess of the SDN Indebtedness, the Holders shall be
obligated to promptly return the amount of such overpayment to the Company.

 

12



--------------------------------------------------------------------------------

SECTION 4.5. Release Procedures. Upon receipt by the Warrant Agent of a properly
completed Release Certificate described in Sections 4.2 or 4.3, as the case may
be, the Warrant Agent will present such Certificate to the Warrant Escrow Agent
as contemplated by Section 2 of the Warrant Escrow Agreement.

 

ARTICLE 5.

 

Antidilution Provisions

 

SECTION 5.1. Changes in Common Stock. In the event that at any time or from time
to time after the Closing Date, the Company shall (a) pay a dividend or make a
distribution on its Common Stock in shares of its Common Stock or other shares
of capital stock, (b) subdivide its outstanding shares of Common Stock into a
larger number of shares of Common Stock, (c) combine its outstanding shares of
Common Stock into a smaller number of shares of Common Stock or (d) increase or
decrease the number of shares of Common Stock outstanding by reclassification of
its Common Stock (in each case, other than a transaction to which Section 5.5 is
applicable), then the number of shares of Common Stock purchasable upon exercise
of each Warrant immediately after the happening of such event shall be adjusted
so that, after giving affect to such adjustment, the Holder of each Warrant
shall be entitled to receive the number of shares of Common Stock upon exercise
thereof that such Holder would have owned or have been entitled to receive had
such Warrants been exercised immediately prior to the happening of the events
described above (or, in the case of a dividend or distribution of Common Stock,
immediately prior to the record date therefor). An adjustment made pursuant to
this Section 5.1 shall become effective immediately after the effective date,
retroactive to the record date therefor in the case of a dividend or
distribution in shares of Common Stock, and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification. Notwithstanding escrow of the Warrants, the provisions of this
Article 5 shall apply at all times commencing on the Closing Date until and
including the Expiration Date.

 

SECTION 5.2. Cash Dividends and Other Distributions. In the event that at any
time or from time to time after the Closing Date the Company shall distribute to
holders of Common Stock (a) any dividend or other distribution of cash,
evidences of its indebtedness, shares of its capital stock or any other
properties or securities or (b) any options, warrants or other rights to
subscribe for or purchase any of the foregoing (other than, in each case set
forth in (a) and (b), (i) any dividend or distribution described in Section 5.1
or (ii) any rights, options, warrants or securities described in Section 5.3),
then the Company shall make the same distribution to Holders of Warrants as it
makes to holders of Common Stock pro rata based on the number of shares of
Common Stock for which such Warrants are exercisable (whether or not currently
exercisable). If the Company makes such distribution to the Holders of Warrants
at a time such Warrants are not currently exercisable, such distributions shall
be held in escrow until on or after the Release Date. In the event that the
Company makes a good faith determination that it is impractical to distribute
such distribution to Holders of Warrants, then the number of shares of Common
Stock thereafter purchasable upon the exercise of each Warrant shall be
increased to a number determined by multiplying the number of shares of Common
Stock purchasable upon the exercise of such Warrant immediately prior to the
record date for any such dividend or distribution by a fraction, the numerator
of which shall be the Current Market Value per share of Common Stock on the
record date for such distribution, and the denominator of

 

13



--------------------------------------------------------------------------------

which shall be such Current Market Value per share of Common Stock less the sum
of (x) any cash distributed per share of Common Stock and (y) the fair value
(the “Fair Value”) (as determined in good faith by the Board, whose
determination shall be evidenced by a board resolution filed with the Warrant
Agent, a certified copy of which will be sent to Holders) of the portion, if
any, of the distribution applicable to one share of Common Stock consisting of
evidences of indebtedness, shares of stock, securities, other property,
warrants, options or subscription of purchase rights. Such adjustments shall be
made whenever any distribution described in the preceding sentence is made and
shall become effective as of the date of distribution, retroactive to the record
date for any such distribution. No adjustment made pursuant to this Section 5.2
shall have the effect of decreasing the number of shares of Common Stock
purchasable upon exercise of each Warrant or increasing the Exercise Price;
provided however, that such adjustment may have the effect of decreasing the
Exercise Price.

 

SECTION 5.3. Rights Issue. In the event that at any time or from time to time
after the Closing Date the Company shall issue, sell, distribute or otherwise
grant any rights to subscribe for or to purchase, any options or warrants for
the purchase of, or any securities convertible into or exchangeable for Common
Stock, entitling such holders to subscribe for or purchase shares of Common
Stock or stock or securities convertible into or exchangeable for Common Stock,
whether or not immediately exercisable, convertible or exchangeable, as the case
may be, and the subscription or purchase price per share of Common Stock or the
price per share of Common Stock issuable upon exercise, conversion or exchange
thereof is lower on the record date for such issuance than the then Current
Market Value per share of Common Stock, then the number of shares of Common
Stock thereafter purchasable upon the exercise of each Warrant shall be
increased to a number determined by multiplying the number of shares of Common
Stock purchasable upon the exercise of such Warrant immediately prior to the
date of issuance of such rights, options, warrants or securities by a fraction,
(a) the numerator of which shall be (i) the number of shares of Common Stock
outstanding on the date of issuance of such rights, options, warrants or
securities plus (ii) the number of additional shares of Common Stock offered for
subscription or purchase or issuable upon exercise of such options or warrants
or into or for which such securities are convertible or exchangeable, and (b)
the denominator of which shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights, options, warrants or
securities plus the total number of shares of Common Stock which could be
purchased at the Current Market Value with the aggregate consideration received
through issuance of such rights, warrants, options, or convertible securities.
Such adjustment shall be made whenever such rights, options or warrants are
issued and shall become effective retroactively immediately after the record
date for the determination of stockholders entitled to receive such rights,
options, warrants or securities. Notwithstanding any other provision of this
Section 5.3, the number of shares of Common Stock purchasable upon exercise of
any Warrant shall not be adjusted pursuant to this Section 5.3 in connection
with the issuance or sale of rights, options, warrants or convertible or
exchangeable securities described in clause (a) of Section 5.4.

 

If the Company at any time shall issue two or more securities as a unit and one
or more of such securities shall be rights, options or warrants for or
securities convertible into or exchangeable for Common Stock subject to this
Section 5.3, the consideration allocated to each such security shall be
determined in good faith by the Board, whose determination shall be evidenced by
a Board resolution filed with the Warrant Agent, a certified copy of which shall
be delivered to each Holder.

 

14



--------------------------------------------------------------------------------

SECTION 5.4. Issuance of Additional Shares of Common Stock. In the event that at
any time or from time to time after the Closing Date (A) the Company shall issue
or sell (x) any additional shares of Common Stock for consideration (or
Convertible Securities convertible into or exercisable to purchase for aggregate
consideration, including the consideration for issuance of the Convertible
Securities) in an amount per additional share of Common Stock less than the
Current Market Value, (y) any additional shares of Common Stock for
consideration (or Convertible Securities convertible into or exercisable to
purchase for aggregate consideration, including the consideration for issuance
of the Convertible Securities) in an amount per additional share of Common Stock
at or above the Current Market Value in case of issuances of equity permitted by
Section 2.9(g) of the Credit Agreement, or (z) without limiting the foregoing as
set forth in clauses (x) and (y), any Management Options not included in the
Management Securities, or (B) without limiting the foregoing as set forth in
clauses (A)(x) and (y), the Houlihan Note shall become convertible into Common
Stock or Convertible Securities, as the case may be, then the number of shares
of Common Stock thereafter purchasable upon the exercise of each Warrant shall
be increased to a number determined by multiplying the number of shares of
Common Stock purchasable upon the exercise of each Warrant immediately prior to
such issue or sale by a fraction (a) the numerator of which shall be the number
of shares of Common Stock outstanding immediately after such issue or sale,
assuming conversion or exercise of any Convertible Securities (as adjusted from
time to time for increases due to accruals of interest or other adjustments
(other than anti-dilution adjustments which separately result in similar
adjustments pursuant to this Article 5) pursuant to the terms of such
Convertible Securities), including without limitation the Houlihan Note, and (b)
the denominator of which shall be (I), in the case of an issuance as set forth
in clauses (A)(x), (A)(z) or (B) above the number of shares of Common Stock
outstanding immediately prior to such issue or sale and (II), in the case of an
issuance as set forth in clause (A)(y) above, the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issue or sale and
(ii) the number of shares of Common Stock which could be purchased at the
Current Market Value with the aggregate consideration received from the issuance
or sale of the additional shares of Common Stock. For the purposes of this
Section 5.4, the date as of which the Current Market Value per share of Common
Stock shall be computed shall be the earlier of (x) the date immediately prior
to the date on which the Company shall enter into a firm contract for the
issuance of such additional shares of Common Stock or (y) the date immediately
prior to the date of actual issuance of such additional shares of Common Stock.
In the event that the Company enters into a contract to acquire another Person
in which transaction Common Stock is to be issued in exchange for such Person’s
securities based upon a floating exchange ratio, then the Common Stock to be so
issued shall be deemed to have been issued on the date immediately before the
date such contract was entered into and the consideration to be received
therefor shall be deemed to be the value for such Common Stock derived from such
ratio on such date. Notwithstanding any other provision of this Section 5.4, the
number of shares of Common Stock purchasable upon exercise of any Warrant shall
not be adjusted pursuant to this Section 5.4 as a result of the issuance or
series of issuances or sale of Common Stock in connection with (a) a transaction
to which Section 5.1, 5.2 or 5.3 is applicable; (b) the exercise of the Warrants
or the Secured Lender Warrants; (c) the exercise of the Management Options; and
(d) the conversion of the Houlihan Note.

 

SECTION 5.5. Combination; Liquidation. (a) Except as provided in Section 5.5(b)
and unless the escrowed Warrants have already been released from the escrow and

 

15



--------------------------------------------------------------------------------

returned to the Company for cancellation pursuant to Section 4.2(c)(ii) or
4.3(b) at the time of the consummation of any Combination, in the event of any
Combination, upon consummation of any Combination, the escrowed Warrants of the
Holders shall be released from the escrow, and the Holders shall receive new
warrants in exchange for their escrowed Warrants and the new warrants shall be
immediately exercisable for such number of shares of capital stock or other
securities or property which such Holder would have been entitled to receive
upon or as a result of such Combination had such Warrants been exercised
immediately prior to such event. Unless paragraph (b) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(the “Successor Company”) in such Combination will enter into an agreement with
the Warrant Agent confirming the Holders’ rights pursuant to this Section 5.5(a)
and providing for adjustments, which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 5. The provisions of
this Section 5.5(a) shall similarly apply to successive Combinations involving
any Successor Company.

 

(c) In the event of (i) a Combination where consideration to holders of Common
Stock in exchange for their shares is payable partly or solely in cash, or (ii)
the dissolution, liquidation or winding-up of the Company, the Holders of the
Warrants shall be entitled to receive distributions on an equal basis with the
holders of Common Stock or other securities issuable upon exercise of the
Warrants, as if the Warrants had been exercised immediately prior to such event,
less the Exercise Price; provided that if the consideration to holders of Common
Stock in connection with a Combination is payable only partly in cash, with
respect to the cash portion of the consideration, the Holders of the Warrants
will receive cash distributions on a pro rata basis, and with respect to the
non-cash portion of the consideration, the Holders of the Warrants shall receive
new warrants as provided in Section 5.5(a).

 

(d) In case of any Combination described in this Section 5.5(c), the surviving
or acquiring Person, and in the event of any dissolution, liquidation or
winding-up of the Company, the Company, shall deposit promptly with the Warrant
Agent the funds, if any, necessary to pay to the holders of the Warrants the
amounts to which they are entitled as described above. After such funds and the
surrendered Warrant Certificates are received, the Warrant Agent shall make
prompt payment to the Holders by delivering a check in such amount as is
appropriate (or, in the case of consideration other than cash, such other
consideration as is appropriate) to such Person or Persons as it may be directed
in writing by the Holders surrendering such Warrants.

 

SECTION 5.6. Tender Offers; Exchange Offers. In the event that the Company or
any subsidiary or Affiliate of the Company (excluding DDi Europe Limited and its
wholly owned (direct and indirect) subsidiaries) shall purchase shares of Common
Stock pursuant to a tender offer or an exchange offer for a price per share of
Common Stock that is greater than the then Current Market Value per share of
Common Stock in effect at the end of the trading day immediately following the
day on which such tender offer or exchange offer expires, then the number of
shares of Common Stock thereafter purchasable upon the exercise of each Warrant
shall be increased to a number determined by multiplying the number of shares of
Common Stock purchasable upon the exercise of such Warrant immediately prior to
such purchase by a fraction the numerator of which shall be the sum of (x) the
fair market value of the aggregate consideration payable to stockholders based
on the acceptance (up to any maximum specified in the terms of the tender offer
or exchange offer) of all shares of Common Stock validly tendered

 

16



--------------------------------------------------------------------------------

or exchanged and not withdrawn as of the expiration time of such tender offer or
exchange offer (the “Purchased Shares”) and (y) the product of the number of
shares of Common Stock outstanding (less the Purchased Shares) at the expiration
time of such tender offer or exchange offer and the first reported sales price
of the Common Stock on the trading day immediately following the day on which
such tender offer or exchange offer expires and the denominator of which shall
be the number of shares of Common Stock outstanding (including any Purchased
Shares) at the expiration time of such tender offer or exchange offer multiplied
by the first reported sales price of the Common Stock on the trading day
immediately following the day on which such tender offer or exchange offer
expires, such increase to become effective immediately prior to the opening of
business on the day immediately following the day on which such tender offer or
exchange offer expires.

 

SECTION 5.7. Other Events. If any event occurs as to which the foregoing
provisions of this Article 5 are not strictly applicable, including but not
limited to any other distribution, offer or similar dilutive event, or, if
strictly applicable, would not in the good faith judgment of the Board fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then the Board shall
make such adjustments in the application of such provisions, in accordance with
such essential intent and principles, as shall be reasonably necessary, in the
good faith opinion of the Board, to protect such purchase rights as aforesaid,
but in no event shall any such adjustment have the effect of decreasing the
number of shares of Common Stock subject to purchase upon exercise of the
Warrants.

 

SECTION 5.8. Current Market Value. For the purpose of any computation of Current
Market Value under this Section 5 and Section 3.6, the “Current Market Value”
per share of Common Stock at any date shall be (a) for purposes of Section 3.6,
the closing price on the Business Day immediately prior to the date of the
exercise of the applicable Warrant pursuant to Section 3 and (b) in all other
cases, the weighted average of the daily closing prices for the five (5)
consecutive trading days ending on the last full trading day on the exchange or
market specified in the second succeeding sentence prior to the Time of
Determination (as defined below); provided, however, that for purposes of the
issuance of any Management Options, Current Market Value shall mean Fair Market
Value as defined in the Management Incentive Plan. The term “Time of
Determination” as used herein shall be the time and date of the earlier to occur
of (A) the date as of which the Current Market Value is to be computed, (B) the
date of the first public announcement of the issuance, sale, distribution or
granting in question and (C) the last full trading day on such exchange or
market before the commencement of “ex-dividend” trading in the Common Stock
relating to the event giving rise to the adjustment required by this Section
5.8. The closing price for any day shall be the last reported sale price regular
way, or in case no such reported sale takes place on such day, the average of
the closing bid and asked prices regular way for such day, in each case (1) on
the principal national securities exchange on which the shares of Common Stock
are listed or to which such shares are admitted to trading or (2) if the Common
Stock is not listed or admitted to trading on a national securities exchange, in
the over-the-counter market as reported by the Nasdaq National Market or Nasdaq
Small Cap Market or any comparable system. In the absence of all of the
foregoing, or if for any other reason the Current Market Value per share cannot
be determined pursuant to the foregoing provisions of this Section 5.8, the
Current Market Value per share shall be the fair market value thereof determined
in good faith by the Board, provided that any determination of

 

17



--------------------------------------------------------------------------------

fair market value of such shares or other assets under this Agreement shall be
subject to the reasonable approval of the Majority in Interest, and provided,
further that any dispute with regard to any such determination of fair market
value shall be resolved by an Independent Valuation Firm. The Company shall pay
the fees and expenses of any Independent Valuation Firm involved in the
determination of fair market value.

 

SECTION 5.9. Superseding Adjustment. Upon the expiration of any rights, options,
warrants or conversion or exchange privileges which resulted in adjustments
pursuant to this Article 5, if any thereof shall not have been exercised, the
number of Warrant Shares purchasable upon the exercise of each Warrant shall be
readjusted as if (a) the only shares of Common Stock issuable upon exercise of
such rights, options, warrants, conversion or exchange privileges were the
shares of Common Stock, if any, actually issued upon the exercise of such
rights, options, warrants or conversion or exchange privileges and (b) shares of
Common Stock actually issued, if any, were issuable for the consideration
actually received by the Company upon such exercise plus the aggregate
consideration, if any, actually received by the Company for the issuance, sale
or grant of all such rights, options, warrants or conversion or exchange
privileges whether or not exercised; provided, however, that no such
readjustment shall (except by reason of an intervening adjustment under Section
5.1 or 5.5) have the effect of decreasing the number of Warrant Shares
purchasable upon the exercise of each Warrant by an amount in excess of the
amount of the adjustment initially made in respect of the issuance, sale or
grant of such rights, options, warrants or conversion or exchange privileges.

 

SECTION 5.10. Minimum Adjustment. The adjustments required by the preceding
Sections of this Article 5 shall be made whenever and as often as any specified
event requiring an adjustment shall occur, except that no adjustment of the
number of shares of Common Stock purchasable upon exercise of Warrants that
would otherwise be required shall be made (except in the case of a subdivision
or combination of shares of Common Stock, as provided for in Section 5.1) unless
and until such adjustment either by itself or with other adjustments not
previously made increases or decreases by at least 1% the number of shares of
Common Stock purchasable upon exercise of Warrants immediately prior to the
making of such adjustment. Any adjustment representing a change of less than
such minimum amount shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Article 5 and not
previously made, would result in a minimum adjustment. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence. In computing adjustments under this
Article 5, fractional interests in Common Stock shall be taken into account to
the nearest one-hundredth of a share.

 

SECTION 5.11. Notice of Adjustment. Whenever the number of shares of Common
Stock and other property, if any, purchasable upon exercise of Warrants is
adjusted, as herein provided, the Company shall deliver to the Warrant Agent a
certificate of a firm of independent accountants (who may be the regular
accountants employed by the Company) setting forth in reasonable detail the
event requiring the adjustment and the method by which such adjustment was
calculated (including a description of the basis on which the Board determined
the fair market value of any evidences of indebtedness, other securities,
property, warrants or other subscription or purchase rights), and specifying the
number of shares of Common Stock purchasable upon exercise of Warrants after
giving effect to such adjustment. The Warrant Agent shall be fully protected in
relying on any such certificate and on any

 

18



--------------------------------------------------------------------------------

adjustment contained therein, and the Warrant Agent shall have no duty with
respect to and shall not be deemed to have knowledge of any adjustment unless
and until it shall have received such written certificate. The Company shall
promptly mail a copy of such certificate to each Holder in accordance with
Section 8.5. The Warrant Agent shall be entitled to rely on such certificate and
shall be under no duty or responsibility with respect to any such certificate,
except to exhibit the same from time to time to any Holder desiring an
inspection thereof during reasonable business hours. The Warrant Agent shall not
at any time be under any duty or responsibility to any Holder to determine
whether any facts exist which may require any adjustment of the Exercise Price
or the number of shares of Common Stock or other stock or property, purchasable
on exercise of the Warrants, or with respect to the nature or extent of any such
adjustment when made or the method employed in making such adjustment or the
validity or value of any shares of Common Stock.

 

SECTION 5.12. No Adjustment Under Certain Circumstances. Notwithstanding
anything herein to the contrary, the Exercise Price or the number of shares of
Common Stock thereafter purchasable upon the exercise of each Warrant shall not
be adjusted in connection with (i) any issuance on the Closing Date of any
shares of Common Stock, the Warrants or the Secured Lender Warrants, (ii) any
issuance after the Closing Date of any Management Securities or (iii) any
adjustment to the exercise price of the Secured Lender Warrants or Management
Options or the number of shares of Common Stock thereafter purchasable upon the
exercise of each Secured Lender Warrant or Management Option if such adjustment
is the result of the issuance of any shares of Common Stock, any stock or
securities (directly or indirectly) convertible into or exchangeable for Common
Stock or any rights or options for which an adjustment is provided pursuant to
Article 5 of this Agreement.

 

SECTION 5.13. Notice of Certain Transactions. In the event that the Company
shall propose (a) to pay any dividend payable in securities of any class to the
holders of its Common Stock or to make any other distribution to the holders of
its Common Stock; (b) to offer the holders of its Common Stock rights to
subscribe for or to purchase shares of Common Stock, any securities convertible
into shares of Common Stock, or shares of stock of any class or any other
securities, rights or options; (c) to effect any reclassification of its Common
Stock, capital reorganization or Combination; or (d) to effect the voluntary or
involuntary dissolution, liquidation or winding-up of the Company, or in the
event of a tender offer or exchange offer described in Section 5.6, the Company
shall within five (5) Business Days of the effectiveness of any such event send
to the Warrant Agent and the Warrant Agent shall within two Business Days
thereafter send the Holders a notice (in such form as shall be furnished to the
Warrant Agent by the Company) of such proposed action or offer, such notice to
be mailed by the Warrant Agent to the Holders at their addresses as they appear
in the Certificate Register, which shall specify the record date for the
purposes of such dividend, distribution or rights, or the date such issuance or
event is to take place and the date of participation therein by the holders of
Common Stock, if any such date is to be fixed, and shall briefly indicate the
effect of such action on the Common Stock and on the number and kind of any
other shares of stock and on other property, if any, and the number of shares of
Common Stock and other property, if any, purchasable upon exercise of each
Warrant after giving effect to any adjustment which will be required as a result
of such action. Such notice shall be given by the Company as promptly as
possible and, in the case of any action covered by clause (a) or (b) above, at
least ten (10) days prior to the record date for determining holders of the
Common Stock for purposes of such action and, in the case of any

 

19



--------------------------------------------------------------------------------

other such action (including any action contemplated by clause (a) of Section
5.4), at least thirty (30) Business Days prior to the date of the taking of such
proposed action or the date of participation therein by the holders of Common
Stock, whichever shall be the earlier.

 

SECTION 5.14. Adjustment to Warrant Certificate. The form of Warrant Certificate
need not be changed because of any adjustment made pursuant to this Article 5,
and Warrant Certificates issued after such adjustment may state the same number
of shares of Common Stock as are stated in any Warrant Certificates issued prior
to the adjustment. The Company, however, may at any time in its sole discretion
make any change in the form of Warrant Certificate that it may deem appropriate
to give effect to such adjustments and that does not affect the substance of the
Warrant Certificate, and any Warrant Certificate thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant
Certificate or otherwise, may be in the form as so changed.

 

SECTION 5.15. Adjustment of Per Share Warrant Price. Upon each adjustment of the
aggregate number of Warrant Shares issuable upon exercise of this Warrant under
the provisions of this Section 5, the warrant price as measured per share (the
“Per Share Warrant Price”) shall be adjusted by multiplying the Per Share
Warrant Price in effect immediately prior to such adjustment by a fraction the
numerator of which is the aggregate number of Warrant Shares for which this
Warrant may be exercised immediately prior to such adjustment and the
denominator of which is the aggregate number of Warrant Shares for which this
Warrant may be exercised immediately after such adjustment. The Company will
take all such actions as may be necessary to assure that the par value or stated
value, if any, per share of the Common Stock is at all times equal to or less
than the then Per Share Warrant Price.

 

ARTICLE 6.

 

Rights of Holders

 

SECTION 6.1. Registration Rights. The Holders of the Warrants and Warrant Shares
shall be entitled to the registration rights set forth in the Registration
Rights Agreement.

 

SECTION 6.2. No Voting Rights; Limitations of Liability. The Warrants shall not
entitle any Holder thereof to any voting rights or other rights as a stockholder
of the Company. No provision hereof, in the absence of affirmative action by the
Holder to purchase Common Stock, and no enumeration herein of the rights or
privileges of the Holder shall give rise to any liability of such Holder for the
Exercise Price of Common Stock acquirable by exercise thereof or as a
stockholder of the Company.

 

SECTION 6.3. Convertible Securities. The Company shall not issue any (a)
Convertible Securities or similar securities that contain a provision that
provides for any change or determination of the applicable conversion price,
conversion rate, or exercise price (or a similar provision which might have a
similar effect) based on any determination of the Current Market Value or other
value of the Company’s securities or any other market-based or contingent
standard (or such other value so long as the applicable conversion price,
conversion rate or exercise price (or similar provision which might have a
similar effect) is not less than 80% of the Current Market Value at the time of
the issuance of such Convertible Securities) or

 

20



--------------------------------------------------------------------------------

(b) any preferred stock, debt instruments, or similar securities or investment
instruments providing for (i) preferences or other payments substantially in
excess of the original investment by purchasers thereof or (ii) dividends,
interest, or similar payments other than dividends, interest or similar payments
(but not including as interest or dividends the amortization as original issue
discount or otherwise of a Convertible Security or similar security issued
concurrently with or together with such debt or other investment interest if
such Convertible Security or similar security triggers an adjustment pursuant to
Article 5 above) computed on an annual basis and not in excess, directly or
indirectly, of a rate equal to the greater of (A) twice the interest rate on
10-year U.S. Treasury Notes and (B) 20% of the initial purchase price of such
securities.

 

ARTICLE 7.

 

Warrant Agent

 

SECTION 7.1. Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the provisions
of this Agreement, and the Warrant Agent hereby accepts such appointment.

 

SECTION 7.2. Rights and Duties of Warrant Agent. (a) In acting under this
Warrant Agreement and in connection with the Warrant Certificates, the Warrant
Agent is acting solely as agent of the Company and does not assume any
obligation or relationship or agency or trust for or with any of the holders of
Warrant Certificates or beneficial owners of Warrants.

 

(b) The Warrant Agent may consult with counsel (who may be legal counsel for the
Company) satisfactory to it, and the advice or opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it in accordance with such advice or opinion of such
counsel.

 

(c) The Warrant Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in reliance upon any
Warrant Certificate, notice, direction, consent, certificate, affidavit,
statement or other paper or document reasonably believed by it to be genuine and
to have been presented or signed by the proper parties; and such Warrant
Certificate, notice, direction, consent, certificate, affidavit, statement or
other paper or document shall be full authorization and protection to the
Warrant Agent for any action taken, suffered or omitted by it under the
provisions of this Agreement in reliance upon such Warrant Certificate, notice,
direction, consent, certificate, affidavit, statement or other paper or
document; but in its discretion the Warrant Agent may in lieu thereof accept
other evidence of such matter or may require such further or additional evidence
as it may deem reasonable.

 

(d) The Warrant Agent shall be obligated to perform only such duties as are
specifically set forth herein and in the Warrant Certificates and no implied
duties or obligations shall be read into this Agreement or the Warrant
Certificates against the Warrant Agent. The Warrant Agent shall not be under any
obligation to take any action hereunder which may tend to involve it in any
expense or liability for which it does not receive indemnity if such indemnity
is reasonably requested. The Warrant Agent shall not be liable or under any duty
or responsibility for the use by the Company of any of the Warrant Certificates
countersigned by the Warrant

 

21



--------------------------------------------------------------------------------

Agent and delivered by it to the Holders or on behalf of the Holders pursuant to
this Agreement or for the application by the Company of the proceeds of the
Warrants. The Warrant Agent shall have no liability, duty or responsibility in
case of any default by the Company in the performance of its covenants,
conditions or agreements contained herein or in the Warrant Certificates or in
the case of the receipt of any written demand from a Holder with respect to such
default, including any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise. The Warrant Agent shall have no liability,
duty or responsibility for the making of any adjustment in the Exercise Price,
or number of shares issuable upon exercise of the Warrant Certificates or
responsibility for the manner, method or amount of any such adjustment or the
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock to be issued pursuant to this
Agreement or any Warrant Certificate or as to whether any shares of Common Stock
or other securities are or will be validly authorized and issued and fully paid
and nonassessable.

 

(e) The Warrant Agent shall not at any time be under any duty or responsibility
to any Holder to determine whether any facts exist that may require an
adjustment of the number of shares of Common Stock purchasable upon exercise of
each Warrant or with respect to the nature or extent of any adjustment when
made, or with respect to the method employed, or herein or in any supplemental
agreement provided to be employed, in making the same. The Warrant Agent shall
not be accountable with respect to the validity or value of any shares of Common
Stock or of any securities or property that may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
Article 5, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any cash
payment or to issue, transfer or deliver any shares of Common Stock or stock
certificates upon the surrender of any Warrant Certificate for the purpose of
exercise or upon any adjustment pursuant to Article 5, or to comply with any of
the covenants of the Company contained in Article 5.

 

(f) The Warrant Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from any one of the
Officers, and to apply to such Officers for advice or instructions in connection
with its duties, and such instructions shall be full authorization and
protection to the Warrant Agent, and the Warrant Agent shall not be liable for
any action taken, suffered or omitted to be taken by it in accordance with
instructions of any such Officer.

 

(g) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys or agents, and the Warrant Agent shall not be liable for any act,
default, neglect or misconduct of any such attorneys or agents or for any loss
to the Company resulting from any such act, default, neglect or misconduct
(except as finally determined by a court of competent jurisdiction), except by
reason of acts constituting bad faith, gross negligence or willful misconduct in
the selection and continued employment thereof.

 

(h) No provision of this Agreement shall require the Warrant Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of its rights if it believes
that repayment of such funds or adequate indemnification against such risk or
liability is not reasonably assured to it.

 

22



--------------------------------------------------------------------------------

(i) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) or be required to verify the
same.

 

(j) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company, the
holder of any Warrant Certificate or any other person or entity for refraining
from taking such action, unless the Warrant Agent receives written instructions
signed by the Company which eliminates such ambiguity or uncertainty to the
satisfaction of Warrant Agent.

 

(k) The provisions of this Section 7.2 shall survive the termination of this
Agreement, the exercise or expiration of the Warrants and the resignation or
removal of the Warrant Agent.

 

SECTION 7.3. Individual Rights of Warrant Agent. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or its affiliates
or become pecuniarily interested in transactions in which the Company or its
affiliates may be interested, or contract with or lend money to the Company or
its affiliates or otherwise act as fully and freely as though it were not the
Warrant Agent under this Agreement. Nothing herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other legal
entity.

 

SECTION 7.4. Warrant Agent’s Disclaimer. The Warrant Agent shall not be
responsible for and makes no representation as to the validity or adequacy of
this Agreement or the Warrant Certificates, and it shall not be responsible for
any statement in this Agreement or the Warrant Certificates other than its
countersignature thereon.

 

SECTION 7.5. Compensation and Indemnity. The Company and the Warrant Agent have
entered into an agreement pursuant to which the Company agrees to pay the
Warrant Agent compensation in accordance with the fee schedule attached hereto
as Exhibit D for its engagement and to reimburse the Warrant Agent upon request
for all reasonable out-of-pocket expenses incurred by it, including the
reasonable compensation and expenses of the Warrant Agent’s agents and counsel
incurred in the preparation, administration, delivery, execution and amendment
of this Agreement and the performance of its duties under this Agreement. The
Company shall indemnify the Warrant Agent against any and all losses,
liabilities or expenses (including judgments, damages, fines, penalties, claims,
demands, settlements, costs and agents’ and attorneys’ fees and expenses)
incurred for anything done or omitted by the Warrant Agent arising out of or in
connection with this Agreement except as a result of its gross negligence, bad
faith or willful misconduct (each as finally determined by a court of competent
jurisdiction). The Warrant Agent shall notify the Company promptly of any claim
for which it may seek indemnity.

 

23



--------------------------------------------------------------------------------

The Company’s obligations pursuant to this Section 7.5 shall survive the
termination of this Agreement. The costs and expenses incurred by the Warrant
Agent in enforcing the right to indemnification shall be paid by the Company
unless it is determined by a final order, judgment, decree or ruling of a court
of competent jurisdiction that the Warrant Agent is not entitled to
indemnification due to its own gross negligence, bad faith, or willful
misconduct. In no event will the Warrant Agent be liable for special, indirect,
incidental, punitive or consequential loss or damage of any kind whatsoever,
even if the Warrant Agent has been advised of the possibility of such loss or
damage. Any liability of the Warrant Agent under this Agreement to the Company
will be limited to the amount of fees paid by the Company to the Warrant Agent.

 

SECTION 7.6. Successor Warrant Agent. (a) The Company agrees for the benefit of
the Holders that there shall at all times be a Warrant Agent hereunder until all
the Warrants have been exercised or are no longer exercisable.

 

(b) The Warrant Agent may at any time resign by giving written notice to the
Company of such intention on its part, specifying the date on which its desired
resignation shall become effective; provided, however, that such date shall not
be sooner than 30 days after the date on which such notice is given unless the
Company otherwise agrees. The Warrant Agent hereunder may be removed at any time
by the filing with it of an instrument in writing signed by or on behalf of the
Company and specifying such removal and the date when it shall become effective,
which date shall not be sooner than 30 days after such notice is given unless
the Warrant Agent otherwise agrees. Any removal under this Section 7.6 shall
take effect upon the appointment by the Company as hereinafter provided of a
successor Warrant Agent (which shall be a Person authorized under the laws of
the jurisdiction of its organization to exercise corporate trust powers) and the
acceptance of such appointment by such successor Warrant Agent.

 

(c) In case at any time the Warrant Agent shall resign, shall be removed, shall
become incapable of acting, shall be adjudged a bankrupt or insolvent, or shall
commence a voluntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or under any other applicable Federal or state bankruptcy,
insolvency or similar law or shall consent to the appointment of or taking
possession by a receiver, custodian, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Warrant Agent or its property or affairs; or
shall make an assignment for the benefit of creditors; or shall admit in writing
its inability to pay its debts generally as they become due; or shall take
corporate action in furtherance of any such action; or a decree or order for
relief by a court having jurisdiction in the premises shall have been entered in
respect of the Warrant Agent in an involuntary case under the Federal bankruptcy
laws, as now or hereafter constituted, or any other applicable Federal or State
bankruptcy, insolvency or similar law; or a decree order by a court having
jurisdiction in the premises shall have been entered for the appointment of a
receiver, custodian, liquidator, assignee, trustee, sequestrator (or similar
official) of the Warrant Agent or of its property or affairs; or any public
officer shall take charge or control of the Warrant Agent or of its property or
affairs for the purpose of rehabilitation, conservation, winding up of or
liquidation, a successor Warrant Agent, qualified as aforesaid, shall be
appointed by the Company by an instrument in writing, filed with the successor
Warrant Agent. Upon the appointment as aforesaid of a successor Warrant Agent
and acceptance by the successor Warrant Agent of such appointment, the Warrant
Agent shall cease to be Warrant Agent hereunder; provided, however, that in the
event of the resignation of the Warrant Agent hereunder, such resignation shall
be effective on the earlier of (i) the date specified in the Warrant Agent’s
notice of resignation and (ii) the appointment and acceptance of a successor
Warrant Agent hereunder.

 

24



--------------------------------------------------------------------------------

(d) Any successor Warrant Agent appointed hereunder shall execute, acknowledge
and deliver to its predecessor and to the Company an instrument accepting such
appointment hereunder, and thereupon such successor Warrant Agent, without any
further act, deed or conveyance, shall become vested with all the rights and
obligations of such predecessor with like effect as if originally named as
Warrant Agent hereunder, and such predecessor, upon payment of its charges and
disbursements then unpaid, shall thereupon become obligated to transfer, deliver
and pay over, and such successor Warrant Agent shall be entitled to receive, all
monies, securities and other property on deposit with or held by such
predecessor as Warrant Agent hereunder.

 

(e) Any Person into which the Warrant Agent hereunder may be merged or
consolidated, or any Person resulting from any merger or consolidation to which
the Warrant Agent shall be a party, or any Person to which the Warrant Agent
shall sell or otherwise transfer all or substantially all the assets and
business of the Warrant Agent, provided that it shall be qualified as aforesaid,
shall be the successor Warrant Agent under this Agreement without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.

 

ARTICLE 8.

 

Miscellaneous

 

SECTION 8.1. Reports. As soon as any Warrant becomes outstanding, the Company
shall provide the Warrant Agent and each Holder with such financial statements
and reports as are distributed to holders of Common Stock generally.

 

SECTION 8.2. Persons Benefiting. Nothing in this Agreement is intended or shall
be construed to confer upon any Person other than the Company, the Warrant Agent
and the Holders any legal or equitable right, remedy or claim under or by reason
of this Agreement or any part hereof, and this Agreement shall be for the sole
and exclusive benefit of the Company, the Warrant Agent and the Holders and
their successors and permitted assigns.

 

SECTION 8.3. Amendment. This Agreement may be amended by the parties hereto
without the consent of any Holder for the purpose of curing any ambiguity or
curing, correcting or supplementing any defective provision contained herein or
making any other provisions with respect to matters or questions arising under
this Agreement as the Company and the Warrant Agent may deem necessary or
desirable; provided, however, that such action shall not affect adversely the
rights of the Holders or the rights, immunities, duties or liability of the
Warrant Agent. Any amendment or supplement to this Agreement (including any
Exhibit or Annex hereto) that has or would have an adverse effect on the
interests of the Holders shall require the written consent of the Holders of a
majority of the outstanding Warrants or, if no Warrants are outstanding, the
Majority in Interest. The consent of each Holder affected shall be required for
any amendment pursuant to which (i) the Exercise Price would be increased, (ii)
the number of Warrant Shares purchasable upon exercise of Warrants would be
decreased (other than pursuant to adjustments provided herein), or (iii)
restrictions on transfer of the Warrants or

 

25



--------------------------------------------------------------------------------

Warrant Shares would be imposed. In determining whether the Holders of the
required number of Warrants have concurred in any direction, waiver or consent,
Warrants owned by the Company or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company shall be disregarded and deemed not to be outstanding, except that for
the purpose of determining whether the Warrant Agent shall be protected in
relying on any such direction, waiver or consent, only Warrants which the
Warrant Agent knows are so owned shall be so disregarded. Also, subject to the
foregoing, only Warrants outstanding at the time shall be considered in any such
determination. Notwithstanding the foregoing, the Warrant Agent shall have no
obligation to, and shall incur no liability in failing to, join in and execute
any such supplemental agreement or amendment if the rights, duties, liabilities
or obligations of the Warrant Agent will be materially affected in any manner
thereby.

 

SECTION 8.4. Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:

 

if to the Company:

   DDi Corp.      1220 North Simon Circle      Anaheim, CA 92806      Attention:
Timothy J. Donnelly

with a copy to:

   Kirkland & Ellis LLP      777 South Figueroa Street      Los Angeles, CA
90017      Attention : Eva H. Davis

if to the Warrant Agent:

          Mellon Investor Services LLC      400 S. Hope Street, 4th Floor     
Los Angeles, CA 90071      Attention: Relationship Manager

with a copy to:

   Mellon Investor Services LLC      85 Challenger Road      Ridgefield Park,
New Jersey 07660      Attention: General Counsel

if to the New Senior Accreting Note Holders:

     the address included in the records of the Warrant Agent

with a copy to:

          Hahn & Hessen LLP      488 Madison Avenue, 14th Floor      New York,
NY 10022      Attention: Jeffrey L. Schwartz

 

26



--------------------------------------------------------------------------------

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Certificate Register and shall be
sufficiently given if so mailed within the time prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

SECTION 8.5. Business Days.

 

In any case where the Release Date or any date on which a Holder has a right to
exercise Warrants shall not be a Business Day, then (notwithstanding any other
provision of this Agreement) such action may be made or taken on the next
succeeding Business Day with the same force and effect as if made or taken on
the Release Date or such last day for exercise, respectively.

 

SECTION 8.6. Governing Law. This Agreement and the Warrant Certificates shall be
governed by, construed and interpreted in accordance with the laws of the State
of New York.

 

SECTION 8.7. Successors. All agreements of the Company in this Agreement and the
Warrant Certificates shall bind its successors. All agreements of the Warrant
Agent in this Agreement shall bind its successors.

 

SECTION 8.8. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

SECTION 8.9. Table of Contents. The table of contents and headings of the
Articles and Sections of this Agreement have been inserted for convenience of
reference only, are not intended to be considered a part hereof and shall not
modify or restrict any of the terms or provisions hereof.

 

SECTION 8.10. Severability. The provisions of this Agreement are severable, and
if any clause or provision shall be held invalid, illegal or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect in that jurisdiction only such clause or provision or part thereof
and shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.

 

SECTION 8.11. Entire Agreement. This Agreement shall constitute the entire
agreement of the parties with respect to the subject matter herein and
supersedes all prior oral or written agreements in regard thereto.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

DDI CORP.

By:

 

/s/    Timothy Donnelly

--------------------------------------------------------------------------------

   

Name: Timothy Donnelly

   

Title: Vice President

MELLON INVESTOR SERVICES LLC

as Warrant Agent

By:

 

/s/    Martha Mijango

--------------------------------------------------------------------------------

   

Name: Martha Mijango

   

Title: Assistant Vice President

 

28



--------------------------------------------------------------------------------

EXHIBIT A

TO SENIOR DISCOUNT WARRANT

AGREEMENT

 

[FORM OF FACE OF WARRANT CERTIFICATE]

 

THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
ISSUED PURSUANT TO THE JOINT PLAN OF REORGANIZATION (THE “PLAN”) OF DDI CAPITAL
CORP. AND DDI CORP. (THE “DEBTORS”) IN THE CASE OF THE DEBTORS FILED IN THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“BANKRUPTCY COURT”), CASE NO. 03-15261 (SMB) (JOINTLY ADMINISTERED). THE PLAN
HAS BEEN CONFIRMED BY THE BANKRUPTCY COURT AND THIS WARRANT AND ANY WARRANT
SHARE ISSUABLE UPON EXERCISE HEREOF AND ANY INTEREST THEREIN IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND ANY STATE AND LOCAL SECURITIES LAWS AND IS FREELY TRANSFERABLE
PURSUANT TO SECTION 1145(A) OF THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED, AS
SET FORTH IN TITLE 11 OF THE UNITED STATES CODE, 11 U.S.C. §§101 ET SEQ.

 

NO WARRANTS AND NO WARRANT SHARES HELD BY AN UNDERWRITER OR AN AFFILIATE OF THE
DEBTORS MAY BE SOLD, EXCHANGED OR OTHERWISE TRANSFERRED IN VIOLATION OF THE
SECURITIES ACT OR STATE SECURITIES LAWS. ACCORDINGLY, THE DEBTORS RECOMMEND THAT
POTENTIAL RECIPIENTS OF WARRANTS AND WARRANT SHARES CONSULT THEIR OWN COUNSEL
CONCERNING WHETHER THEY MAY FREELY TRADE SUCH SECURITIES.

 

No.     

  Certificate for      Warrants

 

WARRANTS TO PURCHASE COMMON STOCK OF

 

DDI CORP.

 

THIS CERTIFIES THAT          or its registered assigns is/are the registered
holder(s) of the number of Warrants set forth above (the “Warrants”). Each
Warrant entitles the holder thereof (the “Holder”), at its option and subject to
the provisions contained herein and in the Warrant Agreement referred to below,
to purchase from DDi Corp., a California corporation (the “Company”), one share
of Common Stock, $0.001 par value, of the Company (the “Common Stock”) at the
per share exercise price of $0.001 (the “Exercise Price”) or by Cashless
Exercise referred to below. This Warrant Certificate shall terminate and become
void as of the close of business on December 31, 2008 (the “Expiration Date”),
or upon the exercise hereof as to all the shares of Common Stock subject hereto.
The number of shares purchasable upon exercise of the Warrants and the Exercise
Price per share shall be subject to adjustment from time to time as set forth in
the Warrant Agreement.

 

29



--------------------------------------------------------------------------------

This Warrant Certificate is issued under and in accordance with a Senior
Discount Warrant Agreement dated as of December     , 2003 (the “Warrant
Agreement”), between the Company and Mellon Investor Services LLC (the “Warrant
Agent”, which term includes any successor Warrant Agent under the Warrant
Agreement), and is subject to the terms and provisions contained in the Warrant
Agreement, to all of which terms and provisions the Holder of this Warrant
Certificate consents by acceptance hereof. The Warrant Agreement is hereby
incorporated herein by reference and made a part hereof. Reference is hereby
made to the Warrant Agreement for a full statement of the respective rights,
limitations of rights, duties and obligations of the Company, the Warrant Agent
and the Holders of the Warrants. Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Warrant Agreement. A copy of the
Warrant Agreement may be obtained for inspection by the Holder hereof upon
written request to the Warrant Agent at Mellon Investor Services LLC, 400 S.
Hope Street, 4th Floor, Los Angeles, CA 90071, Attention: Relationship Manager.
Acceptance of this Warrant Certificate constitutes agreement to the terms and
provisions of the Warrant Escrow Agreement and Registration Rights Agreement.

 

Subject to the terms of the Warrant Agreement, the Warrants may be exercised in
whole or in part (i) by surrender of this Warrant Certificate with the form of
election to purchase Warrant Shares attached hereto duly executed and with the
simultaneous payment of the Exercise Price in cash (subject to adjustment) to
the Warrant Agent for the account of the Company at the office of the Warrant
Agent or (ii) by Cashless Exercise. Payment of the Exercise Price in cash shall
be made in cash or by certified or official bank check payable to the order of
the Company or by wire transfer of funds to an account designated by the Company
for such purpose. Payment by Cashless Exercise shall be made by the surrender of
a Warrant or Warrants represented by one or more Warrant Certificates and
without payment of the Exercise Price in cash, in exchange for the issuance of
such number of shares of Common Stock equal to the product of (1) the number of
shares of Common Stock for which such Warrant would otherwise then be nominally
exercised if payment of the Exercise Price were being made in cash and (2) the
Cashless Exercise Ratio.

 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable at any time from and after
they have been released from escrow under the terms of the Warrant Agreement;
provided, however, that no Warrant shall be exercisable after the Expiration
Date.

 

Unless the escrowed Warrants have already been released from the escrow and
returned to the Company for cancellation pursuant to Section 4.2(c)(ii) or
4.3(b) of the Warrant Agreement at the time of the consummation of any
Combination, in the event the Company enters into a Combination involving an
exchange of securities and/or property, upon consummation of the Combination,
the escrowed Warrants of the Holder hereof will be released from the escrow, and
such Holder will receive new warrants of the Successor Company in exchange for
its released Warrants with substantially similar terms to the Warrants, and such
new warrants will be immediately exercisable for such number of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrants
been exercised immediately prior to such event. In the event the Company enters
into a Combination where the consideration to holders of Common Stock in
exchange for their shares is payable partly or solely in cash, upon consummation
of the

 

30



--------------------------------------------------------------------------------

Combination (a) with respect to the cash portion of the consideration, the
Holder hereof will be entitled to receive cash distributions on an equal (but
pro rata) basis with the holders of Common Stock or other securities issuable
upon exercise of the Warrants, as if the Warrants had been exercised immediately
prior to such event, less the Exercise Price and (b) with respect to the
non-cash portion of the consideration, the Holder hereof will receive a pro rata
amount of new warrants of the Successor Company in exchange for such pro rata
portion of its Warrants, which will be released from the escrow account as a
result of such Combination, with substantially similar terms to the Warrants,
and such new warrants will be immediately exercisable for a pro rata portion of
such number of shares of capital stock or other securities or property which
such Holder would have been entitled to receive upon or as a result of such
Combination had such Warrants been exercised immediately prior to such event. In
the event of the dissolution, liquidation or winding-up of the Company, the
Holder hereof will be entitled to receive distributions on an equal basis with
the holders of Common Stock or other securities issuable upon exercise of the
Warrants, as if the Warrants had been exercised immediately prior to such
events, less the Exercise Price.

 

The Company may require payment of a sum sufficient to pay all taxes,
assessments or other governmental charges in connection with the transfer or
exchange of the Warrant Certificates pursuant to Section 2.4 of the Warrant
Agreement but not for any exchange or original issuance (not involving a
transfer) with respect to temporary Warrant Certificates, the exercise of the
Warrants or the Warrant Shares.

 

Upon any partial exercise of the Warrants, there shall be countersigned and
issued to the Holder hereof a new Warrant Certificate in respect of the shares
of Common Stock as to which the Warrants shall not have been exercised. This
Warrant Certificate may be exchanged at the office of the Warrant Agent by
presenting this Warrant Certificate properly endorsed with a request to exchange
this Warrant Certificate for other Warrant Certificates evidencing an equal
number of Warrants. No fractional Warrant Shares will be issued upon the
exercise of the Warrants, but the Company shall pay an amount in cash equal to
the Current Market Value for one Warrant Share on the date the Warrant is
exercised, multiplied by such fraction, computed to the nearest whole cent.

 

The Warrants do not entitle any holder hereof to any of the rights of a
stockholder of the Company. All shares of Common Stock issuable by the Company
upon the exercise of the Warrants shall, upon such issue, be duly and validly
issued and fully paid and non-assessable.

 

The holder in whose name the Warrant Certificate is registered may be deemed and
treated by the Company and the Warrant Agent as the absolute owner of the
Warrant Certificate for all purposes whatsoever and neither the Company nor the
Warrant Agent shall be affected by notice to the contrary.

 

31



--------------------------------------------------------------------------------

This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Warrant Agent.

 

DDI CORP.

By

 

 

--------------------------------------------------------------------------------

[SEAL]

Attest:

--------------------------------------------------------------------------------

   

Secretary

DATED:

Countersigned:

MELLON INVESTOR SERVICES LLC

as Warrant Agent,

By

 

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 

32



--------------------------------------------------------------------------------

EXHIBIT B

TO

SENIOR DISCOUNT WARRANT AGREEMENT

 

FORM OF ELECTION TO PURCHASE WARRANT SHARES

(to be executed only upon exercise of Warrants)

 

The undersigned hereby irrevocably elects to exercise              Warrants at
an exercise price per Warrant (subject to adjustment) of $.01 to acquire an
equal number of shares of Common Stock of DDi Corp. on the terms and conditions
specified in the within Warrant Certificate and the Warrant Agreement therein
referred to, surrenders this Warrant Certificate and all right, title and
interest therein to the Warrant Agent, and directs that the shares of Common
Stock deliverable upon the exercise of such Warrants be registered or placed in
the name and at the address specified below and delivered thereto.

 

Date:             ,         

 

--------------------------------------------------------------------------------

(Signature of Owner)*

--------------------------------------------------------------------------------

(Street Address)

--------------------------------------------------------------------------------

(City) (State) (Zip Code)

Signature Guaranteed by:

 

 

--------------------------------------------------------------------------------

 

Securities and/or check to be issued to:

--------------------------------------------------------------------------------

* The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a national bank
or trust company or by a member firm of any national securities exchange.



--------------------------------------------------------------------------------

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

Any unexercised Warrants evidenced by the within Warrant Certificate to be
issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:



--------------------------------------------------------------------------------

EXHIBIT C

TO

SENIOR DISCOUNT WARRANT AGREEMENT

 

FORM OF ASSIGNMENT

 

(To be signed only upon transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the within Warrant to purchase
             of Common Stock of DDi Corp. to which the within Warrant relates,
and appoints                          Attorney to transfer such right on the
books of DDi Corp. with full power of substitution in the premises.

 

Alternative 1: The undersigned is not currently an affiliate of the Company or
an underwriter engaged in the distribution of such Warrant as those terms are
defined in the rules of the Securities and Exchange Commission.

 

Or

 

Alternative 2: If the undersigned is an affiliate or an underwriter, (a) the
undersigned has sold the securities represented by the within Warrant pursuant
to a registration statement filed and made effective in accordance with the
Securities Act and in a manner described under the caption “Plan of
Distribution” in the prospectus included in such registration statement and that
such sale complies with all applicable securities laws applicable to the
undersigned, including without limitation, the prospectus delivery requirements,
or (b), only in the case of an affiliate, has transferred such securities
pursuant to an exemption from registration under the Securities Act and provided
reasonable evidence of such exemption.

 

The Warrant being transferred hereby is one of the Warrants issued by DDi Corp.
as of December     , 2003 to purchase an aggregate of              shares of
Common Stock.

 

Date:             ,         



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Signature of Owner)*

--------------------------------------------------------------------------------

(Street Address)

--------------------------------------------------------------------------------

(City) (State) (Zip Code)

Signature Guaranteed by:

 

--------------------------------------------------------------------------------

 

Securities to be issued to:

 

Please insert social security or identifying number:

Name:

 

Street Address:

 

City, State and Zip Code:

 

--------------------------------------------------------------------------------

* The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a national bank
or trust company or by a member firm of any national securities exchange.



--------------------------------------------------------------------------------

EXHIBIT D

TO

SENIOR DISCOUNT WARRANT AGREEMENT

 

MELLON INVESTOR SERVICES LLC

 

Schedule of Fees

As Warrant Agent for

Secured Lender Warrants &

Senior Discount Warrants

 

Set-Up Fee

     Included

Annual Administration Fee for combined warrant issues

   $ 2,500.00

Examining & Transferring Warrants (per warrant certificate)

   $ 75.00

Exercise of Warrants, each

   $ 100.00

Special Services

      

* Programming fees

   $ 250 per hour

* Internal Attorney Review of Agreement (if there are any variations on the
standard language)

   $ 1,000.00

*Changes to shareholder file including transfer journal updates

   $ 50.00/account

* Additional Special Services

     By Appraisal

* Media & Drafting Services

   $ 175 per hour

 

(1) Out of Pocket Expenses

     Additional

 

Including Postage, Printing, Stationery,

Overtime, Transportation, Microfilming, Imprinting, etc.



--------------------------------------------------------------------------------

ANNEX A TO

SENIOR DISCOUNT WARRANT AGREEMENT

 

Release Certificate

 

I. [Use the following paragraph in the event of release pursuant to Section 4.2
of the Senior Discount Warrant Agreement:]

 

The undersigned hereby certifies that as of the Release Date, each Holder listed
on the attached Schedule I was the holder of the number of SDN Warrants set
forth beside such Holder’s name.

 

Upon receipt of this duly completed Release Certificate, the Warrant Escrow
Agent is hereby instructed to release to each Holder the number of SDN Warrants
set forth beside such Holder’s name on the attached Schedule I, as provided
under Section 4.2 of the Senior Discount Warrant Agreement between DDi Corp. and
Mellon Investor Services LLC, dated as of December         , 2003.

 

       

DDi Corp.

Date:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

Authorized Representative

       

CONSENTED TO AND AGREED BY:

       

[Holders of SDN Warrants]

   

By:

 

 

--------------------------------------------------------------------------------

 

[Attach Schedule I, which shall include a complete list of Holder names, the
percentage and the corresponding total number of SDN Warrants to be released
from escrow, and the percentage of the total number of SDN Warrants to be
released to each Holder.]



--------------------------------------------------------------------------------

II. [Use the following paragraph in the event of release pursuant to Section 4.3
of the Senior Discount Warrant Agreement:]

 

As the authorized representative of DDI Corp., I hereby certify in consideration
of the terms and conditions of the Senior Discount Warrant Agreement between DDi
Corp. and Mellon Investor Services LLC, dated as of December         , 2003,
that the Company has repaid any and all of its SDN Indebtedness to the New
Senior Accreting Note Holders via cash payment.

 

The undersigned therefore requests that Mellon Investor Services LLC, as Warrant
Escrow Agent, release one hundred percent (100%) of the unearned SDN Warrants
for the Common Stock of DDi Corp. in escrow as of the date hereof and deliver
such SDN Warrants to DDi Corp. for cancellation in accordance with Section 4.3
of such agreement.

 

       

DDI CORP.

Date:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

       

CONSENTED TO AND AGREED BY:

       

[Holder of SDN Warrants]

       

By:

 

 

--------------------------------------------------------------------------------

       

[Holder of SDN Warrants]

       

By:

   